Citation Nr: 0936283	
Decision Date: 09/25/09    Archive Date: 10/02/09

DOCKET NO.  05-17 849	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
 in Philadelphia, Pennsylvania


THE ISSUES


1.  Entitlement to service connection for bilateral pes 
planus.  

2.  Entitlement to service connection for right knee strain, 
to include as secondary to service-connected pes planus.  

3. Entitlement to service connection bilateral ankle strains, 
to include as secondary to service-connected pes planus.  

4.  Entitlement to service connection for cervical strain, to 
include as secondary to service-connected lumbrosacral strain 
and right shoulder strain


REPRESENTATION

Veteran represented by:	The American Legion




WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Katie Molter, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from May 1986 to August 
1996.  

These matters come before the Board of Veterans' Appeals 
(Board) on appeal from a June 2002 rating decision in which 
the RO, in pertinent part, denied the Veteran's claims for 
entitlement to service connection for right knee strain, 
bilateral ankle strain, cervical strain, and pes planus.  The 
Veteran perfected a timely appeal with respect to the rating 
decision.  

The issues of service connection for right knee strain, 
cervical strain, and bilateral ankle strains are addressed in 
the REMAND portion of the decision below and are REMANDED to 
the RO via the Appeals Management Center (AMC), in 
Washington, DC.

FINDING OF FACT

The Veteran's bilateral pes planus was first manifested in 
service.  






CONCLUSION OF LAW

Resolving all doubt in the Veteran's favor, the criteria for 
service connection for bilateral pes planus are met.  38 
U.S.C.A. §§ 1110, 1111, 1131, 5103, 5103A, 5107 (West 2002 & 
Supp. 2008); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented at 38 
C.F.R. § 3.159, amended VA's duties to notify and assist a 
claimant in developing the information and evidence necessary 
to substantiate a claim.

Under 38 U.S.C.A. § 5103, VA must notify the claimant of the 
information and evidence not of record that is necessary to 
substantiate the claim, which information and evidence VA 
will seek to provide and which information and evidence the 
claimant is expected to provide.  In compliance with 38 
C.F.R. § 3.159(b), the notification should also include the 
request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim.

Given the Board's favorable disposition of the Veteran's 
claim for service connection for bilateral pes planus, the 
Board finds that all notification and development actions 
needed to fairly adjudicate this aspect of the appeal have 
been accomplished.




II.  Pertinent Laws and Regulations

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in the line of duty, or for aggravation of a pre-existing 
injury suffered or disease contracted in the line of duty.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  In order to establish 
direct service connection for the claimed disorder, there 
must be (1) medical evidence of a current disability; (2) 
medical or, in certain circumstances, lay evidence of the in-
service incurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between the claimed in-
service disease or injury and the current disability.  See 
Hickson v. West, 12 Vet. App. 247, 253 (1999).

If a condition noted during service is not shown to be 
chronic, then generally a showing of continuity of 
symptomatology after service is required for service 
connection.  38 C.F.R. § 3.303(b).  Regulations also provide 
that service connection may be granted for any disease 
diagnosed after discharge when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

For certain chronic diseases, a presumption of service 
connection arises if the disease is manifested to a degree of 
10 percent within a year following discharge from service.  
38 C.F.R. § 3.307, 3.309.  And service connection may be 
granted for disability proximately due to or the result of a 
service-connected disability and where aggravation of a non 
service-connected disorder is proximately due to or the 
result of a service-connected disability.  38 C.F.R.  § 
3.310(a); Allen v. Brown, 7 Vet. App. 439 (1995) (en banc).  

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  The Board is charged with 
the duty to assess the credibility and weight given to 
evidence.  Wensch v. Principi, 15 Vet. App. 362, 367 (2001); 
Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  Indeed, the 
Court has declared that in adjudicating a claim, the Board 
has the responsibility to do so.  Bryan v. West, 13 Vet. App. 
482, 488-89 (2000); Wilson v.Derwinski, 2 Vet. App. 614, 618 
(1992).  

An initial distinction must be made between bilateral 
flatfoot as a congenital or as an acquired condition.  The 
congenital condition, with depression of the arch, but no 
evidence of abnormal callosities, areas of pressure, strain 
or demonstrable tenderness, is not compensable.  38 C.F.R. § 
4.57 (2008).

III.  Analysis

An October 1988 podiatry noted showed that the Veteran was 
assessed as having problems with blisters and callus 
formation and bilateral rotational deformity of the small 
toes.  An August 1989 service treatment record showed that 
the Veteran complained of discomfort in his feet for two days 
and stated that the pain occurred during road marching or 
during physical training.  The physician noted there was no 
obvious deformity and there was good range of motion.  
However, the examiner found that the Veteran had pes planus 
and recommended no running, marching, jumping, or road 
marching.  An August 1989 medical examination reported showed 
that the Veteran was evaluated as having bilateral pes 
planus, occasionally symptomatic.  A September 1993 service 
treatment record showed that the Veteran was sent to podiatry 
for inserts for his boots, secondary to pes planus.  

At the Veteran's July 1996 seperation examination, the 
Veteran indicated that he had foot trouble.  The Veteran 
explained that the arches in both of his feet had fallen and 
that he had chronic pain.  

At a December 2000 VA examination, the Veteran's feet showed 
a mild degree of pes planus.  There was a 1/4 inch shift of 
weight bearing from midline and motion at the ankles was 
normal with dorsiflexion to 25 degrees and plantar flexion to 
45 degrees.  No easy fatigability, incoordination, or 
weakened motion was noted.  The Veteran was diagnosed with 
pes planus with physical findings as noted in the examination 
report.  

The Veteran testified before a Decision Review Officer in 
November 2005.  The Veteran stated that when he entered the 
military, he did not have any problems with his feet.  He 
stated that he had good arches when he entered military 
service.  The Veteran reported that when he entered the 
military and was assigned boots, he wore a size eleven, 
eleven and a half, but now he wears a twelve, twelve and a 
half.  The Veteran reported doing about nine jumps at Ranger 
School.  He states that he currently used inserts.  He got 
one pair from the Army and another from his podiatrist.  The 
Veteran stated that from talking with his podiatrist, he 
understood that when his arches fell, it changed the angle 
that the radius and the ulner, the tibia and the fibia, go 
into the ankle and that has caused a lot of ankle, knee and 
back problems.  The Veteran stated that the problems with his 
arches began, probably around 1990 or 1991.  The Veteran 
stated that a VA podiatrist had told him that he likely got 
pes planus from marching and running around in boots and 
carrying a lot of stuff.  

The June 2000 VA medical examiner did not make a finding as 
to the etiology of the Veteran's pes planus.  However, the 
Veteran testified that since the time his pes planus 
manifested, the condition has continued and he has suffered 
from the disability.  

The Board notes that lay testimony is competent to establish 
the presence of observable symptomatology and "may provide 
sufficient support for a claim of service connection."  Layno 
v. Brown, 6 Vet. App. 465, 469 (1994); see also Falzone v. 
Brown, 8 Vet. App. 398, 405 (1995) (lay person competent to 
testify to pain and visible flatness of his feet); Espiritu. 
Derwinski, 2 Vet. App. 492, 494-95 (1992) (lay person may 
provide eyewitness account of medical symptoms).  "Symptoms, 
not treatment, are the essence of any evidence of continuity 
of symptomatology." Savage v. Brown, 10 Vet. App. 488, 496 
(1997).

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107; see also Gilbert v. 
Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its 
merits, the evidence must preponderate against the claim.  
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing 
Gilbert, 1 Vet. App. at 54.  In this case, the Veteran is 
presumed sound at service entrance with respect to any pes 
planus; there is no competent medical evidence of any pre-
existing pes planus; pes planus was first diagnosed during 
the Veteran's active service and he was treated for the 
condition on several occasions, a subsequent VA medical 
examination diagnosed the Veteran with bilateral pes planus.  
In addition, the Veteran has offered competent evidence, in 
the form of lay testimony, of continuity of symptomatology.  
As such, and with any benefit of the doubt resolved in the 
Veteran's favor, service connection for bilateral pes planus 
is warranted.


ORDER

Entitlement to service connection for pes planus is granted.  


REMAND

At the November 2005 Decision Review Hearing, the Veteran 
raised claims for secondary service connection with respect 
to his right knee strain, cervical strain, and bilateral 
ankle strain claims.  

Service connection may also be established on a secondary 
basis for a disability which is proximately due to or the 
result of a service-connected disease or injury; or, for any 
increase in severity of a non-service-connected disease or 
injury that is proximately due to or the result of a service- 
connected disease or injury, and not due to the natural 
progression of the non-service-connected disease.  38 C.F.R. 
§ 3.310 (2005); Allen v. Brown, 7 Vet. App. 439 (1995) (en 
banc).

With respect to the claims for right knee strain and 
bilateral ankle strain, there is competent evidence of 
current disabilities, as documented by the June 2000 VA 
examiner.  There is also evidence, by way of the Veteran's 
testimony, that he has had continued trouble with his ankles 
and right knee as a result of his service-connected bilateral 
pes planus.  There is insufficient competent medical evidence 
on file for the VA to make a decision on the Veteran's right 
knee and bilateral ankle strain claims.  Simply stated, the 
standards of McLendon v. Nicholson, 20 Vet. App. 79, 81(2006) 
are met in this case and the VA must provide a VA medical 
examination in order to determine the nature and etiology of 
the Veteran's right knee and bilateral ankle strain.  

The same is true for the Veteran's claim for service 
connection for cervical strain.  An August 1993 service 
treatment record showed that the Veteran complained of neck 
pain since straining while lifting weights.  The examiner 
noted pain to palpation and pain with movement against 
resistance.  Thus, there is evidence of an in-service injury.  
The Veteran was afforded a VA examination in June 2000.  The 
Veteran had flexion of the cervical spine to 40 degrees, 
extension to 15 degrees, right rotation to 45 degrees, left 
rotation to 65 degrees, and right and left flexion to 35 
degrees.  There was no easy fatigability, incoordination, no 
weakened motion, and no additional loss of range of motion.  
The Veteran was diagnosed with cervical strain.  There is 
insufficient competent medical evidence on file for the VA to 
make a decision on the Veteran's cervical strain clam on 
either a direct or secondary basis. 

To ensure that all due process requirements are met, the RO 
should give the Veteran another opportunity to present 
information and/or evidence pertinent to the claims remaining 
on appeal.  The RO's notice letter to the Veteran should 
inform him of what is needed to substantiate a claim 
secondary to an already service-connected disability and 
should explain that he has a full one-year period for 
response.  See 38 U.S.C.A § 5103(b)(1); but see 38 U.S.C.A. § 
5103(b)(3) (West Supp. 2008) (amending the relevant statute 
to clarify that VA may make a decision on the claims before 
the expiration of the one-year notice period).  The RO should 
also ensure that (in addition to the above), its notice for 
each claim meets the requirements of Dingess v. Nicholson, 19 
Vet. App. 473 (2006) as regards the five elements of a claim 
for service connection-particularly, disability ratings and 
effective dates, as appropriate.

After providing the appropriate notice, the RO should attempt 
to obtain any additional evidence for which the Veteran 
provides sufficient information, and, if needed, 
authorization, following the current procedures prescribed in 
38 C.F.R. § 3.159.

The actions identified herein are consistent with the duties 
to notify and assist imposed by the VCAA.  See 38 U.S.C.A. §§ 
5103, 5103A; 38 C.F.R. § 3.159. However, identification of 
specific actions requested on remand does not relieve the RO 
of the responsibility to ensure full VCAA compliance.  Hence, 
in addition to the actions requested above, the RO should 
also undertake any other development or notification action 
deemed warranted by the VCAA prior to adjudicating the 
Veteran's claims for service connection for various 
disabilities, to include secondary to service-connected 
disability or is a manifestation of any of the Veteran's 
already service-connected disabilities.  

Additionally, at the November 2005 Hearing, the Veteran 
testified that he had seen a private physician, Dr. Kline in 
Florence, and had x-rays taken of his knee and ankles.  The 
claims file does not appear to contain these records.  
Without such records, the Board is precluded from proper 
appellate review of the Veteran's claims.  As such, the Board 
finds it necessary to obtain the outstanding private 
treatment records and associate them with the claims file.  

Prior to arranging for the Veteran to undergo examination, 
the RO should obtain and associate with the claims file all 
outstanding VA medical records.  The Veteran has indicated 
ongoing treatment for his conditions and therefore ongoing 
medical records should be obtained.  38 U.S.C.A. § 5103A(c) 
(West 2002).  The Board points out that the Veteran is 
receiving treatment at the Philadelphia VAMC, with the last 
record dated in December 2005.  The Board emphasizes that 
records generated by VA facilities that may have an impact on 
the adjudication of a claim are considered constructively in 
the possession of VA adjudicators during the consideration of 
a claim, regardless of whether those records are physically 
on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); 
Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  Hence, on 
remand, the RO must obtain all outstanding pertinent medical 
records from the Philadelphia VAMC, following the procedures 
prescribed in 38 C.F.R. § 3.159 as regards requesting records 
from Federal facilities.




Accordingly, the case is REMANDED for the following action:

1.  Send to the Veteran, a letter 
requesting that the Veteran provide 
information, and, if necessary, 
authorization, to enable it to obtain any 
additional evidence pertinent to the 
claims remaining on appeal. Specifically, 
records from Dr. Kline should be 
requested.  The RO should explain the 
type of evidence that is the Veteran's 
ultimate responsibility to submit.

The RO/AMC should provide specific notice 
as to the type of evidence necessary to 
substantiate the claims remaining on 
appeal, to include service connection as 
secondary to a service-connected 
disability.  The RO should ensure that 
its notice meets the requirements of 
Dingess (cited to above), particularly as 
regards assignment of disability ratings 
and effective dates, as appropriate.  The 
RO's letter should clearly explain to the 
Veteran that he has a full one-year 
period to respond (although VA may decide 
the claims within the one-year period).

2.  Assist the Veteran in obtaining any 
additional evidence identified following 
the current procedures set forth in 38 
C.F.R. § 3.159.  All records/responses 
received should be associated with the 
claims file.  If any records sought are 
not obtained, the RO should notify the 
Veteran of the records that were not 
obtained, explain the efforts taken to 
obtain them, and describe further action 
to be taken.

3.  Obtain all outstanding records of 
evaluation and/or treatment of the 
Veteran from the Philadelphia VAMC since 
December 2005.  The RO must follow the 
procedures set forth in 38 C.F.R. § 
3.159(c) as regards requesting records 
from Federal facilities.  All records 
and/or responses received should be 
associated with the claims file.

4.  After all available records and/or 
responses from each contacted entity have 
been associated with the claims file, or 
the time period for the Veteran's 
response has expired, the Veteran should 
be afforded a VA examination(s) by 
appropriate physician(s), at a VA medical 
facility, to determine the nature and 
extent of all pathology, which may be 
present, pertaining to his right knee 
strain, cervical strain, and bilateral 
ankle strain.  

The entire claims file, to include a 
complete copy of the REMAND, must be made 
available to each physician designated to 
examine the Veteran, and each examination 
report should include discussion of the 
Veteran's documented medical history and 
assertions. All appropriate tests and 
studies should be accomplished (with all 
findings made available to each physician 
prior to the completion of his or her 
report), and all clinical findings should 
be reported in detail.

5.  The RO/AMC should schedule the 
Veteran for a VA examination by an 
appropriate specialist to determine the 
current nature and etiology of any 
current right knee and bilateral ankle 
condition.  The claims file must be made 
available to and reviewed by the examiner 
in connection with the examination.  All 
tests deemed necessary should be 
conducted.  The examiner should provide a 
diagnosis of any current right knee or 
bilateral ankle disabilities found.  The 
examiner should express an opinion as to 
whether it is more likely, less likely, 
or at least as likely as not that the 
Veteran's current right knee and 
bilateral ankle conditions are related to 
his active military service or were 
caused or are aggravated by the Veteran's 
service-connected pes planus.  A complete 
rationale for any opinions should be 
provided.  

6.  The RO/AMC should schedule the 
Veteran for a VA examination by an 
appropriate specialist to determine the 
current nature and etiology of any 
current cervical strain condition.  The 
claims file must be made available to and 
reviewed by the examiner in connection 
with the examination.  All tests deemed 
necessary should be conducted.  The 
examiner should provide a diagnosis of 
any current cervical spine disability 
found.  The examiner should express an 
opinion as to whether it is more likely, 
less likely, or at least as likely as not 
that the Veteran's current cervical spine 
condition is related to his active 
military service or was caused or are 
aggravated by the Veteran's service-
connected lumbrosacral strain and or 
right shoulder strain.  A complete 
rationale for any opinions should be 
provided.  

7.  After the development requested above 
has been completed to the extent 
possible, the record should again be 
reviewed.  The claims for service 
connection should be adjudicated on both 
a direct and secondary basis.  If the 
benefits sought on appeal remain denied, 
the Veteran and representative, if any, 
should be furnished a supplemental 
statement of the case and given the 
opportunity to respond thereto.  The case 
should then be returned to the Board for 
further appellate consideration.

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).





______________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals








 Department of Veterans Affairs


